             Case 3:19-cv-05857-SI Document 73 Filed 03/24/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

 TYLER DENNEE,
                                                        CASE No C 3:19-cv-05857-SI


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 SLACK TECHNOLOGIES, INC., et al.
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
       and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
       options.
 Date: 03/24/2020                               /s/Fiyyaz Pirani
                                                                           Party
 Date: 03/24/2020                                       /s/Marion C. Passmore
                                                                          Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
      Cl) intend to stipulate to an ADR process
      

      X
      Cll prefer to discuss ADR selection with the Assigned Judge at the case management
      
          conference


       Date: 03/24/2020                                  /s/Marion C. Passmore
                                                                          Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
